Citation Nr: 0303844	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  99-20 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to special monthly compensation (SMC) due to the 
loss or loss of use of one lower and one upper extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active duty from July 1954 to April 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.  

In November 1999, the veteran presented testimony at a 
personal hearing before a Hearing Officer at the RO.  A 
transcript of this hearing has been prepared and associated 
with the VA claims folder.


FINDINGS OF FACT

1.  The veteran has multiple service-connected disabilities, 
for which he was previously assigned a total (100 percent) 
disability rating based upon individual unemployability from 
February 1974 to January 1980; he has been assigned a 
combined schedular disability rating of 100 percent since 
January 1980.

2.  The veteran has been awarded entitlement to special 
monthly compensation under 38 U.S.C.A. § 1114 (k) and 38 
C.F.R. § 3.350(a) on account of anatomical loss of one foot, 
from October 1977; to SMC under 38 U.S.C.A. § 1114(s) and 38 
C.F.R. § 3.350(i) on account of multiple joint arthritis 
rated at 100 percent and right leg osteomyelitis with above-
knee amputation, independently ratable at 60 percent or more, 
from January 1980 to November 1996; to SMC under 38 U.S.C.A. 
§ 1114(1) and 38 C.F.R. § 3.350(b) on account of being so 
helpless as to be in need of regular aid and attendance, from 
November 1996; and to SMC under 1114(p) and 38 C.F.R. § 3.350 
(f)(3), at the rate intermediate between subsections (1) and 
(m), on account of multiple joint arthritis with above-knee 
amputation and with additional disability, anxiety, 
independently ratable at 50 percent or more, from November 
1996.

3.  The veteran has service-connected disabilities of the 
left upper extremity and right lower extremity.  SMC for 
anatomical loss of the right lower extremity has been 
established.  The left upper extremity is not manifested by 
anatomical loss or loss of use.


CONCLUSION OF LAW

The criteria for entitlement to SMC based on loss of use of 
one upper extremity (left) and one lower extremity (right) 
are not met.  38 U.S.C.A. § 1114(m) (West 2002); 38 C.F.R. § 
3.350(c)(1) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - VCAA

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(codified as amended at 38 U.S.C.A. § 5103 (West Supp. 
2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claims.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases, which had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has held that only section 4 of the VCAA 
(which eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence, the statement of the case, supplemental 
statements of the case, and associated correspondence issued 
since the veteran filed his claims, the veteran has been 
given notice of the information and/or medical evidence 
necessary to substantiate his claims.  The veteran was 
advised that if he adequately identified relevant records 
with names, addresses, and approximate dates of treatment, 
the RO would attempt to obtain evidence on his behalf.

In addition, the veteran was advised of the specific VCAA 
requirements in correspondence dated in April 2001.  The RO 
also advised the veteran of the evidence obtained and 
considered in deciding his claims in the supplemental 
statement of the case issued in August 2002.  It appears that 
all obtainable evidence identified by the veteran relative to 
his claim has been obtained and associated with the claims 
folder, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (noting VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2002)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C. § 5107(b) 
(2002)).

II.  Factual background

In September 1998, the veteran filed a claim for special 
monthly compensation due to loss of use of one upper and one 
lower extremity.  

VA outpatient treatment records dated in 1996 show that the 
veteran was seen with complaints of bilateral shoulder pain.  
In October 1996, he underwent left shoulder arthroscopy, 
subacromial decompression, and open rotator cuff repair.  

VA outpatient treatment records dated August 1998 show that 
the veteran was seen in the primary care for follow up for 
his multiple orthopedic problems including rotator cuff.  

A private medical record dated in September 1998 shows that 
the veteran presented with right shoulder pain.  It was noted 
that he had quite a bit of physical impairment of both the 
right and left shoulders.  He had a complete tear of the 
rotator cuff on both the right and left side.  He could not 
elevate his arms above 45 to 50 degrees on either side, and 
had marked pain on attempted elevation.  

The veteran was accorded a VA joints examination in October 
1998.  He complained of intermittent pain of the left and 
right shoulder.  His right shoulder prevented him from 
lifting the right arm over his head.  It also hindered his 
bathing and combing his hair.  It was noted that he had 
normal strength in his forearm and normal movement of his 
elbow, wrist, and fingers.  The left shoulder produced a pins 
and needles sensation across the left upper anterior chest.  
The left shoulder prevented him from accomplishing activities 
of daily living and housework.  Range of motion was as 
follows, bilaterally: abduction was to 25 degrees, flexion 
was to 20 degrees, extension was to 10 degrees, internal 
rotation was to 20 degrees, and external rotation was to 20 
degrees.  The impression was bilateral rotator cuff disorder 
with severe impairment of motion and by subjective history, 
moderately severe pain in both shoulders.  

In a May 1999 statement, RS, M.D., stated that the veteran 
had significant upper extremity problems present on a 
bilateral basis.  The right and left shoulders showed 
degenerative joint disease, and both shoulders had 
significant rotator cuff tendon pathology.  There was 
significant limitation of mobility above the right and left 
upper extremities.  Dr. S. stated that the veteran had a 
complete rupture of the long head of the biceps tendon of his 
left shoulder, which decreased the strength and function of 
that shoulder.  He also experienced chronic recurrent lateral 
epicondylitis of the right elbow, which affected his strength 
in that extremity.  It was noted that he had a high above-
the-knee amputation of his right lower extremity, which 
rendered him wheelchair dependent.  His upper extremity 
problems further compromised his activities of daily living 
in mobility, due to the dysfunction and weakness of both 
upper extremities that normally would be required to 
manipulate his wheelchair, and perform transfers out of bed 
into the wheelchair, and into a car or home furniture.  

During his November 1999 personal hearing at the RO, the 
veteran stated that his left shoulder popped in 1995 when he 
tried to back up his wheelchair.  He said the 1996 surgery 
failed to resolve the subsequent problems.  His left shoulder 
problems affected everything, i.e., wheelchair transfers and 
cutting up food.  He could use his left hand, although he 
could not lift anything.  He used the right arm to lift 
items.  

Private medical records dated in March 2002 show that the 
veteran presented with complaints of right lower extremity.  
The stump on the right lower extremity revealed no tenderness 
to palpation but some muscle spasm associated, mostly into 
the buttocks.  The diagnosis was status-post above-the-knee 
amputation, right lower extremity.  The upper extremities 
seemed to have had a little bit of tremor and were fairly 
restless.  Nerve conduction studies performed in April 2002 
were abnormal for significant distal slowing in all nerves, 
which was considered consistent with a peripheral 
polyneuropathy.  

In an April 2002 statement, BF, M.D., stated that, in 
addition to the significant weakness the veteran displayed in 
both shoulders, he also displayed very significant weakness 
in his left hand.  He displayed very minimal strength in 
opposition of the thumb.  His writing was nearly 
indecipherable.  There was no change in bilateral elbow 
strength.  

III.  Special Monthly Compensation

The Board notes that disabilities of the veteran's left 
shoulder, left hand, right shoulder, right hand, left elbow, 
right elbow, and right leg (above-knee amputation) have been 
granted service connection.

SMC provided by 38 U.S.C. § 1114(m) is payable for any of the 
following conditions: (i) Anatomical loss or loss of use of 
both hands; (ii) Anatomical loss or loss of use of both legs 
at a level, or with complications, preventing natural knee 
action with prosthesis in place; (iii) Anatomical loss or 
loss of use of one arm at a level, or with complications, 
preventing natural elbow action with prosthesis in place with 
anatomical loss or loss of use of one leg at a level, or with 
complications, preventing natural knee action with prosthesis 
in place; (iv) Blindness in both eyes having only light 
perception; (v) Blindness in both eyes leaving the veteran so 
helpless as to be in need of regular aid and attendance. The 
veteran seeks SMC for loss of use of one arm with the loss of 
use of one leg.  38 C.F.R. § 3.350(c)(1).  

In determining whether there is natural elbow or knee action 
with prosthesis in place, consideration will be based on 
whether use of the proper prosthetic appliance requires 
natural use of the joint, or whether necessary motion is 
otherwise controlled, so that the muscles affecting joint 
motion, if not already atrophied, will become so.  If there 
is no movement in the joint, as in ankylosis or complete 
paralysis, use of prosthesis is not to be expected, and the 
determination will be as though there were one in place.  38 
C.F.R. § 3.350(c)(2).

The veteran's service-connected right upper extremity 
disability, i.e., left shoulder degenerative arthritis, 
status post rotator cuff tear (minor), is currently evaluated 
at 30 percent.  The veteran's service-connected right lower 
extremity disability, i.e., right leg osteomyelitis with 
above-knee amputation, is evaluated at 60 percent.  

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the Court of 
Appeals for Veterans Claims stated that the relevant inquiry 
concerning SMC is not whether amputation is warranted but 
whether the appellant has had effective function remaining 
other than that which would be equally well served by an 
amputation with use of a suitable prosthetic appliance.  The 
Court also stated that, in accordance with 38 C.F.R. § 4.40, 
the Board is required to consider the impact of pain in 
making its decision, and to articulate how pain on use was 
factored into its decision.

In the instant case, the veteran has been granted special 
monthly compensation under 38 U.S.C.A. § 1114(m), based upon 
anatomical loss of the right lower extremity.  Service 
connection has been in effect for right leg osteomyelitis, 
with above-knee amputation, since October 1977.  

Accordingly, we need only to consider whether the veteran has 
anatomical loss or loss of use of one arm at a level, or with 
complications, preventing natural elbow action with 
prosthesis in place.  

Although the medical records show significant impairment of 
the left shoulder and left hand, there is no evidence of loss 
of use to the level required for consideration of SMC under 
38 U.S.C. § 1114(m).  In this regard, the veteran's treating 
physician has indicated that he suffers from significant 
weakness in the left upper extremity and left hand.  However, 
no finding of loss of use of the arm or disability preventing 
normal elbow action on the left upper extremity was reported.  
In fact, the treating physician stated that there was no 
change in the elbow strength and range of motion.

Moreover, VA examination in October 1998 noted the following 
ranges of motion: abduction was to 25 degrees, flexion was to 
20 degrees, extension was to 10 degrees, internal rotation 
was to 20 degrees, and external rotation was to 20 degrees.  
There was no evidence of ankylosis or paralysis.  The medical 
records show movement and use of the upper extremity.  The VA 
outpatient treatment records are negative for complaints or 
diagnosis of loss of use of the left hand.

In view of the foregoing, and with all due sympathy for the 
veteran's severe disabilities, the evidence of record 
preponderates against a finding of the level of disability 
required for SMC under the criteria of 38 U.S.C.A. § 1114(m); 
38 C.F.R. § 3.350(c)(1).


ORDER

Entitlement to SMC due to the loss or loss of use of one 
lower and one upper extremity is denied.




		
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals




IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

